Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000426
                                                      22-AUG-2017
                                                      08:30 AM



                       SCWC-14-0000426


         IN THE SUPREME COURT OF THE STATE OF HAWAI'I



    THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,

  NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR 

 THE BENEFIT OF THE CERTIFICATE HOLDERS OF THE CWMBS 2006-10

  TRUST, MORTGAGE PASS THROUGH CERTIFICATES, SERIES 2006-10,

                Respondent/Plaintiff-Appellee,


                             vs.


            R. ONAGA, INC., a Hawai'i corporation,

               Respondent/Defendant-Appellant,


                             and


   ROBERT NISPEROS MARQUEZ; MARLYN MIRANDA MARQUEZ; MORTGAGE

 ELECTRONIC REGISTRATIONS SYSTEMS, INC., solely as nominee for

CASTLE & COOKE MORTGAGE, LLC, a Hawai'i corporation; DEPARTMENT

    OF TAXATION, STATE OF HAWAI'I; UNITED STATES OF AMERICA,

     DEPARTMENT OF THE TREASURY, INTERNAL REVENUE SERVICE,

                Respondents/Defendants-Appellees,


                             and


        LYLE ANTHONY FERRARA and LINDA SUSAN FERRARA,

                   Petitioners/Intervenors.

                     (CIVIL NO. 11-1-2095)



            R. ONAGA, INC., a Hawai'i corporation,

               Respondent/Defendant-Appellant,


                             vs.


  ROBERT NISPEROS MARQUEZ; MARLYN MIRANDA MARQUEZ; BANK OF

 NEW YORK MELLON, TRUSTEE; MORTGAGE ELECTRONIC REGISTRATIONS

    SYSTEMS, INC.; DEPARTMENT OF TAXATION, STATE OF HAWAI'I;

  INTERNAL REVENUE SERVICE, DEPARTMENT OF THE TREASURY, U.S.A.,

                Respondents/Defendants-Appellees.,


                                and


          LYLE ANTHONY FERRARA and LINDA SUSAN FERRARA,

                     Petitioners/Intervenors.

                       (CIVIL NO. 12-1-1758)



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CAAP-14-0000426)


              ORDER DENYING MOTION FOR RECONSIDERATION

     (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,

      and Circuit Judge Kim, in place of McKenna, J., recused)


          Respondent/Defendant-Appellant R. Onaga, Inc., timely


filed a motion for reconsideration (Motion) on August 11, 2017,


asking this court to reconsider our August 3, 2017 opinion


(Opinion).


          This court, having reviewed the Motion, together with


the Opinion, and the records and files in this case,

          IT IS HEREBY ORDERED that the Motion is denied.

          DATED: Honolulu, Hawai'i, August 22, 2017.

                             /s/ Mark E. Recktenwald


                             /s/ Paula A. Nakayama


                             /s/ Richard W. Pollack


                             /s/ Michael D. Wilson


                             /s/ Glenn J. Kim





                                 2